           Case 1:19-cv-11233-RA-DCF Document 27 Filed 01/07/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 BIENVENIDO CEDENO,                                                DATE FILED: 1-7-21

                             Plaintiff,
                                                                    19-CV-11233 (RA)
                        v.
                                                                          ORDER
 LONG ISLAND RAILROAD COMPANY,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         The following is hereby ORDERED:

         Trial in this action will commence on November 15, 2021. In accordance with the Court’s

individual rules, the parties shall submit a joint pretrial order, motions in limine, proposed findings of

fact and conclusions of law, and pretrial memoranda of law by October 11, 2021; any oppositions shall

be filed by October 18, 2021; and any replies shall be filed by October 25, 2021. A final pretrial

conference is scheduled for November 8, 2021 at 10:00 am.

SO ORDERED.

Dated:     January 7, 2021
           New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
